Citation Nr: 0114116	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for chronic hepatitis C with cirrhosis of the liver.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1955 
to September 1959.

The current appeal arose from rating decisions dated in June 
1991 and July 1992 by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

In June 1991 the RO granted service connection for hepatitis 
C and assigned a 10 percent evaluation effective March 12, 
1991.  By rating decision in December 1991 the RO increased 
the evaluation assigned for the service-connected hepatitis C 
to 30 percent effective March 12, 1991.  The veteran 
continued to express disagreement with the assigned 
evaluation.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 1992, a transcript of which has been 
associated with the claims file.  

In July 1992, the RO denied the veteran's claim for a TDIU.

In March 1995 and June 1996 the issues of an increased rating 
for hepatitis C and a TDIU were before the Board of Veterans' 
Appeals (Board).  The Board remanded the issues to the RO for 
further development.

In February 1998 the Board remanded the case to the RO for 
further development and adjudicative actions.

In February 1999 the RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for a mood disorder caused by oxygen 
deprivation during surgery in 1988.  There has been no notice 
of disagreement with the foregoing denial, and such claim is 
not considered as part of the current appellate review.



The case was last before the Board in June 1999 at which time 
it was remanded to the RO for further development and 
adjudicative actions to include issuance of a statement of 
the case in response to the veteran's September 1997 notice 
of disagreement with the RO's August 1997 denial of 
entitlement to an increased evaluation for residuals of a 
fracture of the right radius.  

In May 2000 the RO affirmed determinations previously 
entered, and denied entitlement to temporary total 
evaluations based on hospital treatment pursuant to the 
criteria of 38 C.F.R. § 4.29 (2000).  There has been no 
notice of disagreement with the denials of entitlement to 
temporary total evaluations, and such claims are not 
considered part of the current appellate review.

In accordance with the Board's June 1999 remand directive, 
the RO issued a statement of the case (SOC) in June 2000 in 
response to the veteran's September 1997 notice of 
disagreement with the August 1999 denial of entitlement to an 
increased evaluation for his service-connected right elbow 
disability.  No substantive appeal was filed by the veteran, 
and accordingly this claim is not considered part of the 
current appellate review.

In July 2000 the RO denied entitlement to service connection 
for low back pain with degenerative changes, and affirmed 
such denial in December 2000.  There has been no notice of 
disagreement filed with this denial and such claim is not 
considered part of the current appellate review.

In December 2000 the RO affirmed the denial of entitlement to 
an initial evaluation in excess of 30 percent for chronic 
hepatitis C with cirrhosis of the liver, and a TDIU.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The probative medical evidence shows that hepatitis C is 
manifested by minimal liver damage with associated fatigue, 
anxiety and gastrointestinal disturbance.

2.  Service connection has been granted for a right elbow 
disability, evaluated as 20 percent disabling; and chronic 
hepatitis C, evaluated as 30 percent disabling.  The combined 
schedular evaluation is 40 percent.

3.  The veteran has three years of high school, 2 years of 
college, occupational experience as an electrician, and last 
worked in 1988.

4.  VA examiners have opined that the veteran's service-
connected disabilities have not rendered him unable to 
participate in substantially gainful employment.

5.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for chronic hepatitis C with cirrhosis of the liver 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7345 (2000).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155); VCAA of 2000, Pub. L., No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321(b)(1), 3.340, 4.16, 4.18, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran worked as a 
supply helper.  These records also show that he completed 
three years of high school prior to service.  Service medical 
records show that in January 1957 he was seen at the air base 
dispensary for a fractured head of the right radius after 
falling from a running board of a refueling truck.  He was 
hospitalized for an excision of lesion of bone of the head of 
the right radius.  In November he was diagnosed with 
arthritis of the right elbow due to direct trauma from 
injuries sustained in January 1957.  However, it was noted 
that he had no disability to any great extent from the injury 
to his right elbow, trauma and surgery.  It was anticipated 
that he would have another year of discomfort, and occasional 
pain in his elbow when he had to do duty.  

In August 1959 the veteran was hospitalized with complaints 
of limitation of motion because of pain on rotation of the 
right elbow.  On examination there were no pathological 
physical findings except for a scar on his right elbow.  He 
was diagnosed with arthritis due to direct trauma of the 
right elbow.  In September 1959 he was hospitalized for ten 
days for a sore right elbow and a sore wrist.  He was 
diagnosed with residual of old fracture of the right elbow, 
post excision of radial head, manifested subjectively by pain 
in the area of the old surgery with heavy lifting, 
objectively by loss of 20 degrees of pronation of the elbow 
and radiologically by mild degenerative joint changes, and an 
absent radial head.

A VA examination conducted in October 1959 revealed no 
evidence of atrophy or spasm of the right upper extremity.  
The right elbow exhibited no evidence of redness, tenderness 
or swelling.  There was a well-healed, non-tender, non-
adherent scar without depression or loss of muscular 
substance.  There was full range of motion in the elbow 
without crepitation or discomfort.  X-rays showed a minimal 
degree of degenerative osteoarthritis involving the right 
elbow.  The diagnosis was residuals of fracture of the right 
radius.

In February 1960 the veteran was granted service connection 
for residuals of a fractured right radius with excision of 
head of radius and assigned a 20 percent disability 
evaluation.

In February 1991 the veteran was diagnosed with chronic 
hepatitis C.  In March 1991 he underwent a liver biopsy.  The 
pathology report from the biopsy shows that the normal liver 
architecture was altered by formation of pseudo lobules.  
Mild fatty changes were noted.  He was diagnosed with liver 
biopsy, chronic micronodular cirrhosis.  He was hospitalized 
and diagnosed with chronic hepatitis C.  The physicians 
opined that his hepatitis was due to the blood transfusion 
(he had in July 1988 while undergoing a coronary artery 
bypass graft at the VA Medical Center (MC)) because they had 
been unable to identify any other risk factor in the 
veteran's case. 

In June 1991 the veteran filed a claim for entitlement to 
service connection for compensation under 38 U.S.C.A. § 1151 
for chronic hepatitis C which he alleged was contracted in 
July 1988 when he received a blood transfusion at the VAMC.  
Service connection was granted in June 1991, and a 10 percent 
disability evaluation was assigned.  The RO based the 
decision on available evidence, which established that the 
veteran had hepatitis C as a result of a blood transfusion at 
a VAMC.  The veteran filed a notice of disagreement with the 
RO's determination.  

In September 1991 the veteran was hospitalized, inter alia, 
for instructions in Interferon injections.  It was noted that 
he was without complaints prior to admission and without 
complaints during his hospital stay.  VAMC outpatient 
treatment records in October 1991 indicate that the veteran 
had no major problems concerning hepatitis C since he had 
begun receiving Interferon in September 1991.  It was noted 
that he had the usual fatigue and malaise the day after each 
shot.  There was no insomnia or depression, but he reported 
that he was much more irritable.  His appetite was good.  His 
weight was increased.  His energy was okay, but he indicated 
he had good and bad days.  He was diagnosed with chronic 
hepatitis C on Interferon with no problems.

In December 1991 the RO increased the veteran's disability 
evaluation for service-connected hepatitis C to 30 percent 
effective March 12, 1991, the date of establishment of 
service connection.  In addition, in December 1991, the 
veteran perfected his appeal to the Board on the issue of an 
increased evaluation for service-connected hepatitis C.  In 
his appeal, he asserted that he is constantly sick because of 
chronic hepatitis.  He stated that the medication made him 
sick until his next treatment of Interferon.  He further 
stated that he could not work or live normally due to the 
effects of treatment with Interferon therapy.

VAMC outpatient treatment records in February 1992 show the 
veteran continued to have malaise, fatigue and irritability 
from Interferon.  He had no depression, headache or fever.  
It was noted that he had been on Interferon for five months.  
It was noted also that chances of complete remission seemed 
less likely.  His appetite was fair to poor, his energy was 
poor, and his weight had decreased nine to ten pounds since 
beginning Interferon.  The assessment was chronic hepatitis C 
and cirrhosis; liver function tests (LFT's) somewhat better 
with Interferon but not fully improved to normal.  

In March 1992 the veteran provided oral testimony before a 
Hearing Officer at the RO regarding his service-connected 
hepatitis C disability.  He was having chronic depression, 
fatigue and "gastro tract" problems as a result of hepatitis.  
He had been taking Interferon since 1991.  Hearing Transcript 
(Tr.), p. 3.  He was self-employed in the electrical business 
and he could no longer do that work.  He was a construction 
electrician prior to going into his own business; and such 
work required climbing, lifting, stretching, bending and 
carrying heavy loads, such as wire and pipe.  He currently 
tired easily and could no longer perform the work in order to 
hold a "nine to five" job.  He had not held a job since 
1988.  Tr., p. 4.  He had a loss of appetite and had lost 
about sixty pounds since the operation in 1988.  He was still 
losing weight.  Tr., p. 5.  After working for about an hour 
he was totally exhausted, and lay down for about an hour and 
a half.  After he rested, he worked around the house or in 
the shop.  Tr., p. 9.  He was first diagnosed with hepatitis 
in April 1991, but he had had the symptoms prior to that.  
Tr., p. 12.  


In March 1992 the veteran submitted an application for a 
TDIU.  He indicated that he had last worked in July 1998, and 
during 1987 he had worked as an electrician.  He had been 
self-employed as an electrician for at least the last five 
years that he worked.  He had two years of college, and 
additional technical training.  

In a November 1992 letter the veteran's VA physician 
confirmed that his chronic viral hepatitis was related to 
blood transfusions received during heart surgery in July 
1988.  He stated that he was treated with a six-month course 
of Alfa Interferon, which did not succeed in eliminating his 
hepatitis.  The VA physician opined that his liver function 
was well compensated, though he suffered from chronic 
fatigue, which seemed to limit his activities.  The VA 
physician felt that his complaints of fatigue were genuine, 
and were primarily related to his chronic hepatitis C 
infection.

In December 1992 the veteran perfect his appeal on the issue 
of a TDIU.  In his appeal, he asserted that he had been self-
employed prior to heart surgery, and had attempted to be 
self-employed since-- but is unable-- due to pain and 
constant suffering from hepatitis. 

A May 1995 VA examination report shows the veteran reported 
he had been unable to work as an air conditioning repairman 
secondary to his high degree of lethargy.  He was diagnosed 
with hepatitis C, contracted through a blood transfusion at 
VAMC in 1988.  It was noted that he suffered from residuals 
of increased lethargy, and had chronically increased liver 
function tests and abdominal pain.  The lethargy had 
inhibited his ability to work secondary to the physically 
demanding job of air conditioner repairman.

VA examination of the right elbow in May 1995 revealed the 
veteran could extend fully and flex to 120 degrees.  He 
lacked 40 degrees of supination, 30 degrees of pronation.  It 
was noted that he had a scar over his radial heal that was 
well healed with tenderness directly over the radial head.  

Radiographs revealed marked degenerative changes of his elbow 
including ulnahumoral arthrosis, osteophyte formations, 
sclerosis, and joint space narrowing and soft tissue 
calcification.  The diagnosis was status post left radial 
head resection following an injury with right elbow arthritis 
and right wrist pain.

A social and industrial survey was conducted in June 1992.  
It was noted that after his discharge from the service, the 
veteran worked at the International Paper Plant.  When the 
plant downsized, he tried carpentry for awhile, but went back 
to school for refrigeration and air conditioning.  He 
maintained steady employment until 1988, when he had bypass 
surgery.  He stated that after the surgery he felt very weak 
with flu-like symptoms that persisted, and he could not 
return to work.  He described a typical day, which consisted 
of getting up, checking his glucose, eating breakfast, and 
spending most of the day around the house.  He stated that he 
enjoyed yard work, and taking care of his honeybees and 
chickens.

On VA examination in October 1996 the veteran reported that 
his primary symptoms from his hepatitis C were generalized 
fatigue, no stamina and emotional instability.  Subsequent to 
his surgery he had to give up his electrical business because 
of the fatigue.  The fatigue had been more or less constant 
over the last five to six years.  He described his normal day 
as staying around the house about 90 percent of the time.  He 
denied a history of weight loss.  His appetite was good.  

There was no history of increased abdominal girth, peripheral 
edema, gastrointestinal blood loss, vomiting, jaundice, 
fever, chills, abdominal pain, change in mentation or muscle 
aches.  Abdominal ultrasound revealed enlargement of the 
liver measuring 18.0 centimeters in size in the midclavicular 
line.  There was no evidence of discrete mass of the liver.  
The diagnostic impressions were chronic hepatitis C with mild 
cirrhosis by liver biopsy in March 1991, symptoms of fatigue 
consistent with chronic hepatitis.  The veteran had not had a 
repeat liver biopsy.  Without a biopsy, the examiner noted 
that it was difficult to determine the extent of cirrhosis.  
He further noted that based on clinical grounds, the 
veteran's hepatitis disease appeared to be stable.


A May 1997 VA special orthopedic examination of the veteran 
shows he reported that he had developed decreased motion and 
strength in his right arm.  He developed spur formation and 
had to undergo repeat surgery in 1958 for removal of 
heterotopic ossification.  He had experienced chronic 
continuous pain with decreased strength and decreased range 
of motion in his right elbow over the last five to seven 
years.

On examination he had range of motion from 5 to 125 degrees 
in his right elbow and 70 degrees of pronation.  He had 60 
degrees of supination, and crepitus and pain of the right 
elbow.  X-rays showed evidence of excision of radial head 
with mild heterotopic ossification and also moderate 
degenerative joint disease of the glenohumeral joint.  The 
diagnoses were status post comminuted radial head fracture, 
status post excision of radial head and early post traumatic 
arthritis of the right elbow.

On VA examination in May 1998 the veteran's major complaints 
were fatigue and weakness, which he stated had been 
progressive and had forced him to be unable to work.  The 
examiner noted that it was difficult to discern the level of 
fatigue in a patient with hepatitis C.  However, fatigue 
could be a significant feature in a patient with hepatitis C.  
Physical examination revealed no evidence of ascites.  He had 
no weight gain or loss.  He had hematemesis or melena.  There 
was no pain or tenderness.  The liver size was about 9 
centimeters in the midclavicular line.  There were no 
superficial abdominal veins noted.  Muscle strength was good.  
There was some upper extremity muscle wasting.

The examiner assessed that the veteran had hepatitis C.  The 
degree of fatigue associated with hepatitis C was difficult 
to ascertain and was difficult to quantify.  The examiner 
opined that the veteran's hypothyroidism, if it were not well 
controlled, could play a part in his fatigue.


Abdominal ultrasound taken in June 1998 revealed the liver 
remained enlarged measuring 21.6 centimeters with increased 
echotexture, however, without mass lesions or ductal 
dilation.  The diagnosis, in pertinent part, was 
hepatosplenomegaly with patent and normal directional portal 
veins.

A March 2000 VA examination report shows the examiner 
recorded that the veteran's claims file had been fully 
reviewed.  It was noted that in the early 1990's he was 
evaluated for chronic liver disease and the results of the 
work-up had revealed only the presence of hepatitis C 
antibody.  The examiner noted that the liver function tests 
he reviewed since September 1995 were essentially stable, and 
starting in 1998 the serum glutamic oxaloacetic transaminase 
(SGOT), lactic dehydrogenase (LDH) and serum glutamic pyruvic 
transaminase (SGPT) levels had been normal.  Only the 
alkaline phosphatase remained mildly elevated.

It was noted that the veteran's primary complaint had been 
fatigue.  He reported that he had given up his heating and 
air conditioning business in 1988 following his bypass 
surgery because of excessive fatigue.  The fatigue continued 
and was getting worse.  He could do some work for a short 
period of time, but then had to rest.

The veteran described his typical day which consisted of 
getting up at 6:00 A.M., eating breakfast, then feeding his 
chickens, ducks, and geese.  He then went to the house he was 
building on his property next to where he lived and worked on 
it.  Thus far he had laid the floor, and is getting ready to 
pour some concrete.  He had not yet framed the house.  He 
stated that he broke for lunch and then went back out, most 
often to work more on the house.  He then had supper, and if 
it were still light, he would go back outside to do more work 
on the house or around the yard.  He then came in, watched 
television and read to 3:00 A.M. or 4:00 A.M.  Since his 
bypass graft in 1988, he had had chronic insomnia and could 
only sleep when he was completely exhausted, and then only 
for a few hours.  He never napped and very seldom rested in 
the afternoon.  He was given sleeping pills, which he stated 
he was reluctant to take more than once a week because of 
fear of addiction.  

In addition to fatigue the veteran complained of a "gassy 
feeling" in his chest that he got practically after every 
meal.  The examiner noted his work-up included an upper 
endoscopy in 1998 which was normal, a hepato-iminodiacetic 
acid (lidofenin) (HIDA) scan in September 1998 which was 
normal, and a gastric emptying study which was listed in a 
clinic note dated in January 1999 as being normal.  The 
veteran stated that the gassy feeling was so severe and 
uncomfortable, that he had to sit down and rest for at least 
one hour after each meal.  He had been started on Propulsid, 
which had helped.

On physical examination his liver span was 8-10 centimeters 
by percussion in the midclavicular line.  The liver edge was 
not palpable beneath the right costal margin.  There were no 
palpable masses.  There was no fluid wave suggestive of 
ascites.  The examiner's assessment revealed that the 
laboratory results and previous ultrasound results, as well 
as the veteran's history indicated he had minimal liver 
damage.  He indicated that the biopsy of March 1991 indicated 
micro-modular cirrhosis was present, but the work-up for 
other causes of hepatic cirrhosis was negative.  The examiner 
opined that liver cirrhosis was quite mild.  He had no 
dilatation of the superficial abdominal vein, no weight loss 
or other impairment of health evident.  There were no 
ascites, varices, anemia, thrombocytopenia or impaired 
clotting.

With regard to the veteran's ability to secure and follow 
substantially gainful employment, the examiner noted that he 
asserted that his fatigue had begun immediately following the 
bypass graft surgery and necessitated the closure of his 
business.  However, the examiner noted that there was no 
mention at all of fatigue in the medical record until after 
Interferon was begun in September 1991.  The examiner further 
noted that the medical record contained several references to 
the patient having no complaints except for recurrent upper 
respiratory tract infections, and undertaking a walking 
program.  He also noted that the veteran's history was not of 
a person who is chronically fatigued.  He continued to be 
quite active around his house, and was building a new house 
by himself.  His primary problem seemed more to be that he 
did not "feel rested," a condition, which may well, be the 
result of what seemed to be chronic insomnia.  


The examiner concluded that based on the liver function tests 
which had remained completely normal for the past two years 
with the exception of a modestly elevated alkaline 
phosphatase, and based on results of repeated liver and 
spleen ultrasounds which showed no ascites and no increase in 
liver or spleen size or evidence of worsening hepatic 
cirrhosis, he did not believe that the veteran's hepatitis C 
alone would prevent gainful employment.

A VA examination of the right elbow in May 2000 revealed the 
veteran had pain in the right elbow with the only focal 
findings being very mild crepitus on supination and pronation 
of the forearm, and pain on palpation over the medial 
epicondyle of the right elbow.  X-rays of the right elbow 
showed post surgical changes with secondary osteoarthritis, 
unchanged since 1995.  The examiner noted that he had 
reviewed the veteran's claims file, and upon examination of 
the veteran had determined that there was no painful motion 
in the right elbow.  There was no fatigue, weakness or 
functional impairment, impaired coordination or pain except 
for mild pain on palpation of the medial epicondyle.  The 
examiner opined that the veteran could follow a substantially 
gainful employment with regard to his right elbow.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).


In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Pursuant to the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7345, a 100 percent rating is warranted for 
infectious hepatitis where there is marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  

A 60 percent rating is warranted for infectious hepatitis 
where there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 30 percent rating is warranted where there is 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  

As noted in the All Station Letter 98-35 "Hepatitis C," dated 
April 8, 1998, not only can hepatitis C be rated under 
Diagnostic Code 7345, complications of this chronic disease 
may be rated under Diagnostic Code 7343.  Diagnostic Code 
7343, relating to new malignant growths, provides for a total 
rating for one year following the cessation of therapeutic 
procedures.  Thereafter, Diagnostic Code 7343 requires that 
the disease be rated on residuals, provided that there is no 
recurrence or metastases. 38 C.F.R. § 4.114, Diagnostic Code 
7343 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  



Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2000).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2000).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (2000).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or a single accident; (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action, or, (5) multiple disabilities incurred as 
a prisoner of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for the 
termination.  38 C.F.R. § 4.16 (a)

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment, which was provided on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  With amputations, sequelae of 
fractures and other residuals from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  

However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration.  38 C.F.R. § 4.18 (2000).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2000).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background is also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  

Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that as a 
result of the June 1999 remand, all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
as mandated by the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).  In that regard, the veteran proffered testimony 
at a personal hearing before a hearing officer at the RO in 
March 1992.  In addition, he was afforded VA examinations in 
May 1995, October 1996, May 1997, May 1998, March 2000 and 
May 2000.  Moreover, other evidence has been obtained which 
is probative thereof.  The Board is unaware of any additional 
evidence that has not already been requested and/or obtained 
that is pertinent to the veteran's appeal.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  As set forth above, the 
new law revises the former 38 U.S.C.A. § 5107(a) to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and have done so.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand of the case to the RO for adjudication of his 
claim for increased compensation benefits under the new law 
would only serve to further delay resolution of his claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Evaluation in excess of 30 percent for hepatitis C

In this case the veteran is assigned a 30 percent disability 
evaluation for hepatitis C with cirrhosis of the liver under 
38 C.F.R. § 4.114, Diagnostic Code 7345.  Under Diagnostic 
Code 7345 a 30 percent evaluation is for application when 
symptoms of hepatitis are manifested by minimal liver damage 
with associated fatigue, anxiety and gastrointestinal 
disturbance of a lesser degree and frequency but 
necessitating dietary restriction or other therapeutic 
measures.  

In order to warrant the next higher evaluation of 60 percent, 
the medical evidence must show moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue and mental depression.  

Here, the evidence shows that the veteran's hepatitis 
disability is consistent with the criteria for a 30 percent 
evaluation.  Hospital records in September 1991 indicated the 
veteran had no complaints on admission and discharge from the 
hospital for instructions on Interferon injections.  In 
October 1991 outpatient treatment records showed a diagnosis 
of chronic hepatitis C on Interferon with no problems.  A VA 
physician in November 1992 noted that the veteran's liver 
function was well compensated, but he suffered from chronic 
fatigue which limited his activities.  

Hospitalization records and VAMC treatment reports 
intermittently from May 1994 to September 1994 do not provide 
a diagnosis of moderate liver damage associated with the 
veteran's hepatitis C.  In October 1996 a VA examiner noted 
that based on clinical grounds, the veteran's hepatitis 
disease appeared to be stable.  On VA examination in March 
2000 the examiner suggested that the veteran had minimal 
liver damage as a result of his hepatitis C.  In addition he 
stated that the degree of disability relating to cirrhosis 
was very mild.

The Board has considered the veteran's statements that his 
symptoms of fatigue and gastrointestinal symptoms, and the 
severity of his disability are all due to his hepatitis C 
disability.  Although the veteran is considered competent to 
report his symptoms, the record does not show that he 
possesses the requisite knowledge, skill, experience, 
training, or education to render him competent to testify as 
to medical matters, such as medical diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
statements do not constitute competent medical evidence. 

Based on the evidence of record, the veteran's hepatitis 
disability more nearly approximates the criteria for a 30 
percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7345.  Therefore, an evaluation in excess of 30 percent is 
not warranted.  


With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  The regular 
schedular standards as applied to the veteran's case 
adequately compensate him for the demonstrated level of 
impairment produced by his hepatitis C disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.

The Board notes that this case involves an appeal as to the 
initial rating, for hepatitis C disability.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  However, in the case at hand, the Board 
finds, in view of the evidentiary record as constituted and 
elaborated upon earlier, a staged rating is not appropriate 
with regard to an increased evaluation for hepatitis C.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

TDIU

The veteran has been denied entitlement to a TDIU.  38 C.F.R. 
§ 4.15 provides that total disability will be considered to 
exist when there is impairment sufficient to make it 
impossible for the average person to follow substantially 
gainful employment.  Under 38 C.F.R. § 4.16(a), a TDIU will 
be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.

Consideration of a TDIU requires that, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more.  If there are two or more disabilities, at least one 
must be rated at 40 percent or more with additional service-
connected disabilities to result in a combined evaluation of 
70 percent or more.  Id.  

In this instance, the evidentiary record shows that the 
veteran sustained injury to his right elbow while serving on 
active duty, thereby resulting in his right elbow disability, 
including degenerative joint disease, for which service 
connection has been granted.  His hepatitis C disability was 
service connected at a later date pursuant to the provisions 
of 38 U.S.C.A. § 1151. 

The veteran is service-connected for chronic hepatitis C with 
a 30 percent disability evaluation, and for residuals of a 
fracture of the right radius disability with a 20 percent 
evaluation, which results in a combined evaluation of 40 
percent.  

Combined service-connected ratings result from the 
consideration of the efficiency of the individual affected 
first by the most disabling condition, then by the lesser 
disabling condition, then by other lesser disabling 
conditions, if any, in the order of severity.  The ratings 
are not added but rather are combined so that in no event 
will an overall evaluation ever combine to a rating in excess 
of one hundred percent (100%).  38 C.F.R. § 4.25 (2000).  
Thus the veteran does not have a level of combined service-
connected disabilities that meets the minimum requirements 
under the regulations cited above.

However, in Fisher v. Principi, 4 Vet. App. 57 (1993), the 
Court held that in a claim for a TDIU, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.  The RO determined that there 
existed no basis upon which to refer the veteran's case to 
the Under Secretary or the Director for extraschedular 
consideration (38 C.F.R. § 3.321(b)(1).  The Board similarly 
finds no unusual or exceptional disability picture presented 
with respect to the veteran's service-connected disabilities, 
educational attainment, or employment experience.  As noted 
elsewhere, VA examiners have found that the veteran's 
service-connected disabilities have not rendered him unable 
to work.  The veteran has a suitable educational background 
and employment experience.

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a TDIU.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places him in a different position from other veterans with 
the same disability rating.  

The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

In this case, the Board has carefully considered the evidence 
of record and finds that based on the veteran's level of 
education and his combined service-connected disabilities, he 
is not entitled to a TDIU.  The evidence shows that he 
completed three years of high school and two years of 
college, with some technical training. 

The veteran has not worked since having coronary bypass 
surgery in 1988.  He testified that he can no longer operate 
his electrical business as a result of his hepatitis.  The 
Board recognizes that the veteran's argument, as illustrated 
by the record, is that he is precluded from engaging in all 
forms of substantially gainful employment including self-
employment, due to impairment primarily associated with his 
service-connected hepatitis C and right elbow disabilities.

In his March 1992 application, he indicated that he was self-
employed as an electrician.  In the June 1992 industrial 
survey he stated that he worked at the International Paper 
Plant and he tried carpentry before going to school for 
refrigeration and air conditioning.  Although there is no 
evidence, which substantiates that the veteran is gainfully 
employed, in March 2000 at the time of his VA examination, he 
indicated that he works daily building a new house by 
himself.  
In addition to working on his house, he keeps honeybees, 
chickens and other animals.  In fact, VA examiners noted that 
neither hepatitis C nor the right elbow disability prevent 
the veteran from engaging in gainful employment.  Moreover, 
the record shows that the veteran has the multiple non-
service-connected disabilities reported as coronary artery 
disease, diabetes mellitus, Bell's palsy on the left, 
hypothyroidism, and residuals of 313 ablation therapy and is 
on replacement.  

In addition, he alleges a mood disorder caused by oxygen 
deprivation during the surgery, diffuse toxic goiter due to 
radiation exposure and low back pain with degenerative 
changes.  

As noted earlier, in determining whether the veteran is 
entitled to a TDIU, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. § 
3.341(a).  Rather, only his service-connected disabilities, 
may be considered, in connection with his educational 
attainment and occupational experience.

Thus, the competent medical evidence indicates that the 
veteran's service-connected disabilities do not render him 
incapable of performing tasks within the realm of his 
occupational background and experience.  Moreover, the 
service-connected disabilities, when evaluated in association 
with his educational attainment and occupational experience, 
do not preclude his engaging in all types of substantially 
gainful employment, especially considering the skills he has 
demonstrated in the building of a house by himself and 
maintaining honeybees, chickens and other animals.  
Accordingly, entitlement to TDIU benefits is denied pursuant 
to 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2000).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
evaluation in excess of 30 percent for hepatitis C with 
cirrhosis of the liver, and a TDIU.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); VCAA of 2000, Pub. L. No. 106-475, § 
4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5107).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for hepatitis C is denied.

Entitlement to a TDIU is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

